Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent is hereby indefinitely suspended from the practice of law in Ohio. Prior to respondent’s reinstatement as an active member of the bar, he shall provide evidence to relator that he has made restitution to the grievants Knazek, Watson, Simon, Ritchey, and Heckman in the total amount of $4,800, with statutory interest from the time he received the retainers from them. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.